     Case: 1:21-cv-04849 Document #: 1 Filed: 09/13/21 Page 1 of 4 PageID #:1




______________________________________________________________________
                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

MARIA DELGADO,                                 )
                                               )
                       Plaintiff,              )      No: 21 CV 4849
                                               )
       vs.                                      )
                                               ) JURY DEMAND
SMITHFIELD PACKAGED MEATS CORP.,               )
                                               )
                        Defendant.             )
________________________________________________________________________

                         COMPLAINT
             AS AND FOR A FIRST CAUSE OF ACTION
 (DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT)

                                 NATURE OF ACTION

1.    This is an action under Title I of the Americans with Disabilities Act of 1990 and

Title I of the Civil Rights Act of 1990 and the Illinois Human Rights Act, to correct

unlawful employment practices on the basis of disability (handicap) and to make whole

MARIA DELGADO (“DELGADO”). Defendant, SMITHFIELD PACKAGED

MEATS CORP., (“SMITHFIELD”) discriminated against DELGADO, a qualified

individual with a handicap, because of her disability.


                            JURISDICTION AND VENUE
2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C.A. & & 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C.A. § 12117(a), which

incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act

of 1964 ("Title VII"), 42 U.S.C.A. § § 2000e-5 (f)(1) and (3). The employment practices
     Case: 1:21-cv-04849 Document #: 1 Filed: 09/13/21 Page 2 of 4 PageID #:2




hereafter alleged to be unlawful were and are now being committed in the Northern

District of Illinois, Eastern Division.

                                          PARTIES

4. DELGADO is an adult male with a disability (Physical Impairment & Depression)

and is a resident of Glen Ellyn, State of Illinois.


5. At all times relevant, SMITHFIELD, has been and is a Foreign Delaware corporation

doing business in Illinois, and has continuously had more than five hundred (500)

employees.

6. At all times material herein and hereinafter mentioned SMITHFIELD has engaged in

and employed its employees in commerce and in services for commerce between points

in Illinois. SMITHFIELD was, and is, and has been, at all times material herein, engaged

in commerce within the meaning of the ADA.

7. SMITHFIELD is an employer within the meaning of the ADA.



                                 STATEMENT OF CLAIMS

8.     DELGADO was an employee of SMITHFIELD her most recent position was

performing the duties as a packer and believes that she was subjected to a hostile work

environment based upon her disability and requestions for accommodations.

9. Despite SMITHFIELD listing itself as an equal employment company and having a

policy against discrimination to the disabled, SMITHFIELD intentionally discriminated

against DELGADO by subjecting DELGADO to different terms and conditions of

employment because of her handicap an denying her accommodations with

SMITHFIELD. This discrimination and termination, because of her handicap or


                                               2
   Case: 1:21-cv-04849 Document #: 1 Filed: 09/13/21 Page 3 of 4 PageID #:3




disability, violates her rights under the American Disability Act.

10. DELGADO has a disability (handicap) not affecting her ability to do her essential

duties provided she receives an accommodation because of her Physical Impairment &

Depression impairment causing that need for accommodations.

11. SMITHFIELD’s acts and omissions to act violate applicable provisions of the

American Disability Act.

12. The discriminatory action of SMITHFIELD as set forth above has caused

DELGADO to be harmed in that DELGADO had suffered in her position, her work

environment had become impaired.

13. As a further proximate result of SMITHFIELD's unlawful and intentional

discriminatory actions against DELGADO, as alleged above, DELGADO has been

harmed in that she has suffered lost income, emotional pain, humiliation, mental anguish,

loss of enjoyment of life, and emotional distress. As a result of such discrimination and

consequent harm, DELGADO has suffered such damages in an amount according to

proof.

14. DELGADO has no adequate remedy at law to secure relief. If this court does not

enter an order for SMITHFIELD to reinstate and accommodate, DELGADO will be

irreparably injured.

15. DELGADO filed a discrimination charge against SMITHFIELD with the Equal

Employment Opportunity Commission (Exhibit “A”) and thereafter was sent a “Right to

Sue letter” which is dated June 16, 2021 (See Exhibit “B”). This charge has been timely

filed with the Northern District of Illinois.


                         PRAYER FOR RELIEF

                                                3
  Case: 1:21-cv-04849 Document #: 1 Filed: 09/13/21 Page 4 of 4 PageID #:4




 WHEREFORE, the plaintiff prays that the court orders such relief as is necessary to

make the plaintiff whole, including:

     1. Reinstatement and damages, including loss of pay and benefits;

     2. Punitive damages due to the defendant's willful conduct;

     3. Attorneys' fees and costs incurred in this action

     4. Such other relief as is just and equitable.

     5. The plaintiff requests a jury trial of this action.

                                  MARIA DELGADO
                                  BY:/s/ Michael T. Smith
                                     Michael T. Smith
                                       Trial Attorney
 Michael T. Smith #6180407IL
 10 Martingale Road/Suite 400
 Schaumburg, Illinois 60173
 (847) 895-0626




                                               4
